Citation Nr: 0936040	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from October 
1968 to June 1993.      

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript 
of that hearing is of record.  His representative did not 
appear with him at the hearing.

In November 2008, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
hypertension claim on appeal.  A waiver of RO jurisdiction 
for this evidence was received in a written statement dated 
in November 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).

In February 2009 the Board remanded the issue to the AMC/RO 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  A review of the VCAA 
notice letters dated in May 2005 and April 2009 that pertain 
to the claim shows that the RO failed to notify him of what 
the evidence must show to substantiate a claim for service 
connection on a secondary basis.  The AMC/RO should ensure 
that the Veteran is notified of what the evidence must show 
to substantiate a claim for service connection on a direct 
and secondary basis.

While the Board regrets the additional delay in rendering a 
decision in this matter, a remand is required to obtain 
contemporaneous laboratory findings to reconcile previous 
findings that appeared to support a finding suggestive of 
renal damage from diabetes (nephropathy) on VA examination in 
November 2005, but did not suggest any effect or damage on VA 
examination in May 2009.  Therefore, the RO should schedule 
the Veteran for an additional VA hypertension examination and 
opinion to resolve whether his hypertension, diagnosed in 
2004, was caused or aggravated by his service-connected 
diabetes mellitus, diagnosed in 1999.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

To assist the examiner, the facts related to the Veteran's 
claim for service connection for hypertension are summarized 
below.  

The Veteran contends that he has hypertension as a result of 
his service-connected diabetes mellitus; in the alternative, 
he contends that he has hypertension directly as a result of 
service.

The Veteran's separation from service record reflected that 
his military occupational specialty was pilot.

Service treatment records contained some elevated blood 
pressure findings, but no diagnosis, treatment, or 
recommendations regarding hypertension.  In a flight class II 
periodic medical examination report dated in October 1978, 
his blood pressure reading was recorded as 144/98.  The 
examiner indicated that multiple blood pressure readings had 
been taken during the prior year, which were similar to the 
current reading.  He added that the reading was borderline 
and did not require treatment.  In a medical examination 
report dated in October 1992, the Veteran's blood pressure 
reading was 124/84.  A summary of defects noted glucose 
intolerance - impaired glucose tolerance, and he was placed 
on a diet.  A retirement examination report dated in April 
1993 listed normal heart and vascular system findings and a 
blood pressure reading of 126/82.

Post-service treatment records from Fox Army Hospital and 
Health Center dated from August 1994 to June 2006 contained 
numerous blood pressure readings, but no microalbumin 
laboratory reports.  In a treatment note dated in August 
1999, the Veteran's blood pressure was reported as 144/84, 
and the diagnosis included non-insulin dependent diabetes 
mellitus.  In a treatment note dated in February 2003, his 
blood pressure reading was 153/93 and noted to be essentially 
the same when re-checked.  The physician indicated that he 
reviewed the records and noted that the Veteran's blood 
pressure had been elevated slightly off and on over the past 
couple of years; however, his last three blood pressure 
readings in fall 2002 were normal.  The assessment was Type 
II diabetes mellitus and elevated blood pressure.  In a 
treatment note dated in January 2004, the Veteran's blood 
pressure reading was reported as 147/91, the assessment was 
hypertension, and medication was prescribed.  

In a VA diabetes mellitus examination report dated in 
November 2005, the Veteran reported a history of hypertension 
diagnosed two years ago.  He denied any history of bladder 
function impairment.  Microalbumin clinical test results were 
reported as less than 0.3, and creatinine was 1.3.  
Urinalysis results were reported as normal.  The diagnosis 
included diabetes, type 2, and the examiner commented as 
follows:  there was currently no evidence of macro or 
microvascular disease; however, the Veteran's creatinine of 
1.3 may be due to diabetic nephropathy.  However, given his 
history of hypertension, it is impossible to say whether it 
is attributable solely to the diabetes or is caused by both 
conditions.  Urinalysis and urine microalbumin results 
contained no evidence of proteinuria or urine 
microalbuminuria.

Additional private treatment records from North Alabama 
Medical Care dated from July 2006 to July 2009 reflected 
ongoing treatment for hypertension and diabetes.  These 
records contained two urinalysis-macro laboratory reports 
dated in December 2007 and March 2009 that both listed 
negative protein findings.  

In a VA hypertension examination report dated in May 2009, 
the examiner observed that a computerized treatment record 
dated in August 2008 showed that urinary microalbumin was 
less than 0.3 mg/dl.  The examiner opined that the Veteran's 
hypertension was not directly related to events or injuries 
in service, nor was it caused or aggravated by his service-
connected diabetes mellitus.  She reasoned that he did not 
have sustained hypertension during active military service 
and that well after the diagnosis of hypertension was made, 
his urine was negative for microalbumin, thus showing no 
evidence of diabetes affect on his kidneys.  This finding 
appears to conflict with a finding suggestive of nephropathy 
on VA examination in November 2005 and should be reconciled.

The Board notes that while the May 2009 VA examiner did 
review the claims file and provide medical opinions that were 
supported by a medical rationale, the examiner relied only on 
an August 2008 urinary microalbumin finding contained in the 
Veteran's computerized VA treatment records, which was not 
associated with his claims folder.  In correspondence 
received in May 2009, the Veteran stated that after age 65 
(from approximately 2005) all of his medical treatment was 
provided by VA or civilian physicians.  In the February 2009 
Board remand, the AMC/RO was instructed to obtain all of the 
Veteran's VA medical records dated after June 2006.  It does 
not appear that this instruction was followed.  A remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  
Therefore, any additional records from these facilities, 
including VA records from June 2006 to the present, should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

For clarification to the Veteran and his representative, the 
Board points out that a VA Training Letter, TL 00-06 
(Diabetes mellitus and its complications), issued on July 17, 
2000 explains that hypertension is not ordinarily due to 
diabetes except when it results from diabetic nephropathy, 
which is a deterioration of the kidneys due to diabetes.  
Damaged kidneys fail to separate protein from urine.  The 
earliest stage of diabetic nephropathy, following a 10 to 15 
year silent stage, is known as microalbuminuria and requires 
a special urine test for detection; microalbuminuria is not 
found on routine urinalysis.  Normal albumin excretion is 15 
to 30 mg/day.  A creatinine test can also measure renal 
(kidney) function; creatinine is a waste product that builds 
up in the blood when the kidneys are damaged.  Normal levels 
vary, but a common range is 0.6 to 1.2 mg/dl.  In other 
words, special tests (that detect microalbumin in the urine 
or abnormal creatinine levels in the blood, for example) are 
required to objectively show that hypertension is a chronic 
complication caused by diabetes.  See VA TL 00-06 (2000) at 
7-9.  The VA examiner should be provided with a copy of VA TL 
00-06 (2000) for review prior to the examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied, 
including notification of what the 
evidence must show to substantiate a claim 
for service connection on a direct and 
secondary basis.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed hypertension 
and diabetes mellitus disabilities.  Of 
particular interest are VA treatment 
records from June 2006 to the present, 
including laboratory reports.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
hypertension examination performed by an 
appropriate physician to determine the 
nature and etiology of his current 
hypertension disability.  All indicated 
tests and studies are to be performed; 
results of contemporaneous diagnostic and 
clinical tests conducted must be included 
in the examination report.  Prior to the 
examination, the claims folder must be made 
available to the physician performing the 
examination for a thorough review of the 
case, including a copy of this remand.  The 
examiner also should be provided with a 
copy of TL 00-06 (2000).  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examination protocol in 
VA's Disability Examination Worksheet for 
VA Hypertension Examination must be 
provided to the examiner.  The examination 
must respond to the instructions contained 
therein.  

Based upon a review of the claims folder, 
physical examination of the Veteran, and a 
review of the pertinent portion of TL 00-06 
regarding hypertension, the physician is 
requested to specifically identify whether 
there is any objective evidence of diabetic 
nephropathy and to opine whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
hypertension is (a) directly related to 
events or injuries in military service, or 
(b) caused or aggravated by the Veteran's 
service-connect diabetes mellitus.  
Sustainable reasons and bases are to be 
included with the opinions, including an 
explanation of laboratory findings, if 
warranted.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




